Exhibit 10.2
Amendment to Employment Agreement
     This Amendment to Employment Agreement is effective as of December 1, 2010
and further amends the Employment Agreement currently in effect and as
previously amended by and between The Greenbrier Companies, Inc. (“Greenbrier”)
and William A. Furman.
     Notwithstanding any other provision of my Employment Agreement with
Greenbrier to the contrary, I hereby agree that my annual base compensation will
be increased effective as of December 1, 2010 by an amount equal to 3.5% of my
annual base compensation as in effect prior to the salary reduction made
effective as of March 1, 2009, in order to partially restore such salary
reduction.

                  The Greenbrier Companies, Inc.:       Employee:    
 
               
By:
  /s/ Martin R. Baker       /s/ William A. Furman                      
 
  Martin R. Baker,       William A. Furman    
 
  Senior Vice President, Chief
Compliance Officer, General
Counsel            

 